
	
		II
		112th CONGRESS
		1st Session
		S. 1592
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act
		  to expand eligibility for Farm Service Agency loans.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Credit Expansion
			 Act.
		2.Eligibility for
			 farm loans
			(a)Farm ownership
			 loansSection 302(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1922(a)) is amended—
				(1)by striking (a)
			 In
			 general.—The and inserting the following:
					
						(a)In
				general
							(1)Eligibility
				requirementsThe
							;
				
				(2)in paragraph (1)
			 (as designated by paragraph (1))—
					(A)in the first
			 sentence, by striking and limited liability companies and
			 inserting limited liability companies, and such other legal entities
			 that the Secretary determines to be appropriate,; and
					(B)in the second
			 sentence—
						(i)by
			 striking and limited liability companies each place it appears
			 and inserting limited liability companies, and such other legal entities
			 that the Secretary determines to be appropriate;
						(ii)by
			 striking (1) and inserting (A);
						(iii)by striking
			 (2) and inserting (B);
						(iv)by
			 striking (3) and inserting (C); and
						(v)by
			 striking (4) and inserting (D);
						(3)in the third
			 sentence—
					(A)by striking
			 and limited liability companies each place it appears and
			 inserting limited liability companies, and such other legal entities
			 that the Secretary determines to be appropriate;
					(B)by striking
			 (3) and inserting (C); and
					(C)by striking
			 (4) and inserting (D); and
					(4)by adding at the
			 end the following:
					
						(2)Special rules
				regarding determinations
							(A)Eligibility of
				certain operating-only entitiesAn entity that is, or will become, only the
				operator of a family farm shall be determined by the Secretary to meet each
				owner-operator requirement described in paragraph (1) if the 1 or more
				individuals who are the owners of the family farm own—
								(i)a percentage of the family farm that
				exceeds 50 percent; or
								(ii)such other
				percentage that the Secretary determines to be appropriate.
								(B)Eligibility of
				certain embedded entitiesAn
				entity that is an owner-operator described in paragraph (1), or an operator
				described in subparagraph (A), that is owned, in whole or in part, by 1 or more
				other entities, shall be determined by the Secretary to meet the direct
				ownership requirement described in paragraph (1) if not less than 75 percent of
				the ownership interests of each embedded entity of the entity is owned directly
				or indirectly by the 1 or more individuals who own the family
				farm.
							.
				(b)Conservation
			 loansSection 304(c)(1) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1924(c)(1)) is amended by striking or limited liability
			 companies and inserting limited liability companies, or such
			 other legal entities that the Secretary determines to be
			 appropriate,.
			(c)Farm operating
			 loansSection 311(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1941(a)) is amended—
				(1)by striking (a)
			 In
			 general.—The and inserting the following:
					
						(a)In
				general
							(1)Eligibility
				requirementsThe
							;
				(2)in paragraph (1)
			 (as designated by paragraph (1))—
					(A)in the first
			 sentence, by striking and limited liability companies and
			 inserting limited liability companies, and such other legal entities
			 that the Secretary determines to be appropriate,; and
					(B)in the second
			 sentence—
						(i)by
			 striking and limited liability companies each place it appears
			 and inserting limited liability companies, and such other legal entities
			 that the Secretary determines to be appropriate;
						(ii)by
			 striking (1) and inserting (A);
						(iii)by striking
			 (2) and inserting (B);
						(iv)by
			 striking (3) and inserting (C); and
						(v)by
			 striking (4) and inserting (D);
						(3)in the third
			 sentence—
					(A)by striking
			 and limited liability companies each place it appears and
			 inserting limited liability companies, and such other legal entities
			 that the Secretary determines to be appropriate;
					(B)by striking
			 (3) and inserting (C); and
					(C)by striking
			 (4) and inserting (D); and
					(4)by adding at the
			 end the following:
					
						(2)Special rules
				regarding determinationsAn entity that is an operator described
				in paragraph (1) that is owned, in whole or in part, by 1 or more other
				entities, shall be determined by the Secretary to meet the direct ownership
				requirement described in paragraph (1) if not less than 75 percent of the
				ownership interests of each embedded entity of the entity is owned directly or
				indirectly by the 1 or more individuals who own the family
				farm.
						.
				(d)Emergency
			 loansSection 321(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961(a)) is amended—
				(1)in the first sentence, in the matter
			 preceding the proviso—
					(A)by striking owner-operators (in the
			 case of loans for a purpose under subtitle A) or operators (in the case of
			 loans for a purpose under subtitle B) each place it appears and
			 inserting (in the case of farm ownership loans in accordance with
			 subtitle A) owner-operators or operators, or (in the case of loans for a
			 purpose under subtitle B) operators;
					(B)by striking or limited liability
			 companies the first place it appears and inserting limited
			 liability companies, or such other legal entities that the Secretary determines
			 to be appropriate; and
					(C)by striking
			 or limited liability companies the second place it appears and
			 inserting limited liability companies, or such other legal
			 entities;
					(2)in the second
			 sentence of the proviso—
					(A)by striking
			 and limited liability companies and inserting limited
			 liability companies, and such other legal entities; and
					(B)by striking
			 ownership and operator and inserting ownership or
			 operator; and
					(3)by adding at the
			 end the following: An entity that is an owner-operator or operator
			 described in this subsection shall be determined by the Secretary to meet the
			 direct ownership requirement described in this subsection if the entity is
			 owned, in whole or in part, by 1 or more other entities and each individual who
			 is an owner of the family farm involved has a direct or indirect ownership
			 interest in each of the other entities..
				(e)Conforming
			 amendments
				(1)Section 304(c)(2)
			 of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1924(c)(2)) is amended by striking paragraphs
			 (1) and (2) of section 302(a) and inserting clauses (A) and (B)
			 of section 302(a)(1).
				(2)Section 310D(a) of
			 the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1934(a)) is amended—
					(A)in the first
			 sentence, by striking paragraphs (2) through (4) of section 302
			 and inserting clauses (B) through (D) of section 302(a)(1);
			 and
					(B)in the second
			 sentence—
						(i)by
			 striking farm cooperative or private domestic corporation or
			 partnership and inserting farm cooperative, private domestic
			 corporation, partnership, or such other legal entity that the Secretary
			 determines to be appropriate,; and
						(ii)by
			 striking or partners and inserting partners, or
			 owners.
						(3)Section 343(a)(11)
			 of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1991(a)(11)) is amended—
					(A)in subparagraph
			 (C)—
						(i)by
			 striking or joint operation and inserting joint
			 operation, or such other legal entity that the Secretary determines to be
			 appropriate; and
						(ii)by
			 striking or joint operators and inserting joint
			 operators, or owners; and
						(B)in subparagraph
			 (D)—
						(i)in clause
			 (i)(II)(aa)—
							(I)by striking
			 or joint operation and inserting joint operation, or such
			 other legal entity; and
							(II)by striking
			 or joint operators and inserting joint operators, or
			 owners; and
							(ii)in clause
			 (ii)(II)(aa)—
							(I)by striking
			 or joint operation and inserting joint operation, or such
			 other legal entity; and
							(II)by striking
			 or joint operators and inserting joint operators, or
			 owners.
							(4)Section 359(c)(2)
			 of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2006a(c)(2)) is amended by striking section
			 302(a)(2) or 311(a)(2) and inserting clause (B) of section
			 302(a)(1) or clause (B) of section 311(a)(1).
				3.Purposes of
			 certain direct loansSection
			 303(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1923(a)(1)) is amended—
			(1)in subparagraph (D), by striking
			 or at the end;
			(2)in subparagraph
			 (E)(ii), by striking the period at the end and inserting ; or;
			 and
			(3)by adding at the
			 end the following:
				
					(F)refinancing 1 or
				more loans made or guaranteed under this
				subtitle.
					.
			4.Repeal of
			 certain loan term limits
			(a)Direct
			 loansSection 311 of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1941) is amended by striking subsection (c).
			(b)Limitation on
			 period borrowers are eligible for guaranteed assistanceSection 319 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1949) is amended—
				(1)by striking
			 (a) Graduation
			 Plan.—The Secretary and inserting The
			 Secretary; and
				(2)by striking
			 subsection (b).
				
